Title: From George Washington to Brigadier General Enoch Poor, 7 February 1780
From: Washington, George
To: Poor, Enoch


          
            Dear Sir
            Head Quarters Morris Town 7th Feby 1780
          
          Lieut. Brewster of the Artillery who is at Fairfeild has occasion for a Man for a particular service who can be depended upon for his fidelity, and who is acquainted with the use of Oars and the management of a Boat, He must be a Native. Be pleased to select such an one from the troops under your command and send him to Mr Brewster. I am &c.
        